Title: To Benjamin Franklin from James Parker, 16 December 1769: résumé
From: Parker, James
To: Franklin, Benjamin


[New York, December 16, 1769. Crept back from Woodbridge two days ago, in order to send by packet anything of interest. Mr. Colden has applied for a bill for £200, which was promised him today; but he was disappointed because Mr. Watts, who signs the bills together with Mr. McEvers, was out of town. Will send the bill by Captain Davis, eight or ten days hence; will also send a new power of attorney, witnessed by Davis, so that Franklin can get Parker’s wages and reimburse himself for whatever he has paid or may pay on the other’s account. Weather is bad. Continues to creep about but thinks he grows stronger. Has received nothing of consequence on the Post Office accounts since he last wrote.]
